11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                       JUDGMENT

Kody Douglas Taylor,                          * From the 42nd District
                                                Court of Taylor County,
                                                Trial Court No. 25441A.

Vs. No. 11-14-00094-CR                        * December 11, 2014

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed.         Therefore, in accordance with this court’s
opinion, the appeal is dismissed.